FILED
                                                        United States Court of Appeals
                         UNITED STATES COURT OF APPEALS         Tenth Circuit

                                     TENTH CIRCUIT                         November 27, 2012

                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court

 ROBERT PEDOCKIE,

           Petitioner - Appellant,                            No. 12-4098
                                                      (D.C. No. 2:11-CV-00824 TC)
 v.                                                             (D. Utah)

 ALFRED BIGELOW,

           Respondent - Appellee.


               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before LUCERO, O’BRIEN, and MATHESON, Circuit Judges.


       Robert B. Pedockie, a Utah state prisoner proceeding pro se,1 seeks a certificate of

appealability (“COA”) to challenge the district court’s denial of his petition for writ of

habeas corpus brought pursuant to 28 U.S.C. §§ 2241 and 2254. We deny his request for



       *This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Because Mr. Pedockie is proceeding pro se, we construe his pleadings liberally.
See Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also United States v. Pinson, 584
F.3d 972, 975 (10th Cir. 2009) (“[W]e must construe [a pro se litigant’s] arguments
liberally; this rule of liberal construction stops, however, at the point at which we begin
to serve as his advocate.”).
a COA and dismiss this matter. We also deny his request to proceed in forma pauperis.

                                    I.     BACKGROUND

A. First and Second Trials and Appeals

          Mr. Pedockie was convicted of aggravated kidnapping, a first degree felony, in

violation of Utah Code Ann. § 76-5-302 (1999). He was “sentenced to ten-years-to-life,

and was not given credit for time served.” State v. Pedockie, No. 20070375-CA, 2008

WL 4899186 at *1 (Utah Ct. App. Nov. 14, 2008). On appeal, the Utah Court of Appeals

concluded that Mr. Pedockie’s rights had not been violated when the trial court sentenced

him without credit for time served because the Utah State Board of Pardons and Parole

(the “Board”) has exclusive authority to grant credit for time served. Id. at 3.

B. Board Hearing

          Mr. Pedockie had a parole hearing before the Board on May 22, 2007. [ROA at

40.] The record does not supply this procedural history, so we must consider the Board’s

decision as it is described in Mr. Pedockie’s arguments. He states that the Board applied

a sentencing matrix used to determine the minimum sentence for sex offenders rather

than the sentencing matrix used for non-sex offenders, [Id.; see ROA at 43-44] and that

the Board also required that he participate in sex offender treatment to be eligible for

parole.

          A subsequent letter to Mr. Pedockie from the Board states that it was aware Mr.

Pedockie was “not formally convicted of a sexual offense and [was] not on the sex

offender registry.” ROA at 42. Nevertheless, as the offense Mr. Pedockie committed
                                              -2-
“had elements of sexual force against another adult,” the Board “recommended sex

offender treatment.” Id.

C. Petition for Extraordinary Relief

       Mr. Pedockie then filed a petition for extraordinary relief in the Utah Third

District Court under Rule 65B of the Utah Rules of Civil Procedure, challenging the

Board’s determinations. Pedockie v. Bd. of Pardons, No. 20091078-CA, 2010 WL

975608 at *1 (Utah Ct. App. March 18, 2010). The district court denied the petition, and

the Utah Court of Appeals affirmed the denial on appeal. See id. The Utah Supreme

Court denied review. Pedockie v. Bd. of Pardons, 241 P.3d 771 (Utah 2010).

D. Federal Habeas Petition

       Mr. Pedockie next filed a petition for writ of habeas corpus under 28 U.S.C.

§§ 2241 and 2254 in the United States District Court for the District of Utah. He claimed

that the Board violated his right to (1) a fair and speedy trial; his rights against (2) ex post

facto punishment and (3) cruel and unusual punishment; his rights to (4) equal treatment

and protection and to (5) due process under the Fifth and Fourteenth Amendments; and

(6) his Sixth Amendment rights. [ROA at 18.]

       The district court denied the habeas petition, holding that most of Mr. Pedockie’s

claims were federal constitutional challenges to Utah’s indeterminate sentencing scheme

and that such challenges had been rejected in Straley v. Utah Board of Pardons, 582 F.3d

1208 (10th Cir. 2009), cert. denied, 130 S. Ct. 1737 (2010).

       The court understood Mr. Pedockie’s remaining claims to assert (1) an entitlement
                                              -3-
to an earlier release; (2) the Board’s failure to protect his constitutional rights in

determining whether to grant parole; and (3) the right to due process in parole

determinations under Utah rather than federal law. The court rejected the first two claims

because Mr. Pedockie did not have a federal constitutional right to release before the

expiration of a valid sentence, see Greenholtz v. Inmates of Neb. Penal & Corr. Complex,

442 U.S. 1, 7 (1979), and he had no federal due process liberty interest, see Malek v.

Haun, 26 F.3d 1013, 1016 (10th Cir. 1994). The court denied the third claim because it

was based on state law and therefore not appropriate for federal habeas review. See

Estelle v. McGuire, 502 U.S. 62, 68 (1991). The district court dismissed Mr. Pedockie’s

petition and did not rule on a COA.

                                      II.    DISCUSSION

       Mr. Pedockie may not appeal the district court’s decision without a COA. Miller-

El v. Cockrell, 537 U.S. 322, 335-36 (2003); Clark v. Oklahoma, 468 F.3d 711, 713 (10th

Cir. 2006). We may issue a COA “only if the applicant has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To meet this standard,

Mr. Pedockie must show “that reasonable jurists could debate whether . . . the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (quotations omitted).

       In his request for COA, Mr. Pedockie insists that he is not challenging Utah’s

indeterminate sentencing scheme but instead is asserting particular constitutional
                                              -4-
violations based on the way that the Board handled his parole hearing and made its

decision. After sorting through those claims, we conclude that most of them are barred

by our decisions in Straley, Malek, and Chambers v. Colorado Department of

Corrections, 205 F.3d 1237 (10th Cir. 2000), and the rest are state law claims that are not

appropriate for federal habeas review.

       Mr. Pedockie’s claims are not well-organized or clearly presented in his request

for a COA, and it is not always apparent what constitutional basis he asserts for his

claims. As best as we can tell from his pro se brief and application for COA, he appears

to claim the Board violated (1) his procedural due process rights by relying on a different

sentencing matrix and requiring him to participate in sex offender treatment; (2)

separation of powers principles by relying on a different matrix and by making itself into

a sentencing court; (3) his right to a speedy trial; (4) his right to equal protection by

giving him a longer sentence than others convicted of kidnapping and requiring that he

participate in treatment; (5) his right to a jury determination under the Sixth Amendment

by finding a sexual element to his crime and punishing him accordingly when he was

never convicted of a sexual offense; (6) his right to be free from cruel and unusual

punishment for the same reason as his Sixth Amendment claim; (7) his right to be free of

ex post facto punishment, by punishing him for a crime for which he had not been

convicted; (8) rights under Utah law regarding parole hearings and trial court sentencing;

and (9) an unspecified right based on a comment from an unnamed Board member.

       Mr. Pedockie’s first four claims were resolved in Straley. His fifth, sixth, and
                                              -5-
seventh claims were resolved in Malek and Chambers. His remaining claims fail as well.

       1. Claims Addressed in Straley—Claims 1-4. As the district court correctly

noted, this court addressed the first four claims in Straley. The problem with his first

claim regarding procedural due process is the failure to establish a liberty interest. In

Malek and Straley, we noted that “[t]he Utah statute grants the parole board complete

discretion in making parole decisions.” Malek, 26 F.3d at 1016; see Straley, 582 F.3d at

1213. Mr. Pedockie therefore “has no state entitlement to parole,” and he also has no

federal right to release on parole before he has served the maximum of his sentence.

Straley, 582 F.3d at 1214-15. Accordingly, Mr. Pedockie does not have “a liberty

interest entitling [him] to federal due process protections.” Id. at 1215.

       Regarding the second claim on separation of powers, we held in Straley that there

is no merit to such a claim “[t]o the extent” it “challenges the Board’s function and

discretion . . . as a violation of federal due process and equal protection.” Id. Moreover,

federal constitutional “separation of powers principles are inapplicable to a state’s

organization of its own government.” Id.

       The third claim concerning speedy trial fails because we rejected it in Straley

along with the claims about the indeterminacy of the sentencing scheme and the

discretion granted to the Board. See id. at 1210, 1215-16.

       The fourth claim for an equal protection violation mirrors a similar claim that was

rejected in Straley. Mr. Pedockie argues that the Board imposed lesser sentences on

others convicted of kidnapping. He fails to provide evidence that the individuals
                                             -6-
involved were similarly-situated, i.e., that they had been given lesser sentences despite

sexual components to their offenses that would call for treatment. As in Straley, his

equal protection claim is “too conclusory to permit a proper legal analysis.” 582 F.3d at

1215.

        2. Claims Addressed in Malek and Chambers—Claims 5-7. Our decisions in

Malek and Chambers dispose of Mr. Pedockie’s Sixth Amendment, cruel and unusual

punishment, and ex post facto claims. We wrote, “Because Utah prisoners have no

legitimate entitlement to parole prior to the completion of their sentence, neither the

denial of parole nor the lack of enforceable parole guidelines can constitute cruel and

unusual punishment, double jeopardy, or ex post facto application of the law.” 26 F.3d at

1016. We reaffirmed Malek’s holding in Straley. See 582 P. 3d at 1214. Moreover, we

have held that prison officials may consider and require rehabilitative treatment for “any

history established in [an] inmate’s record.” Chambers, 205 F.3d at 1242; see also

Gwinn v. Awmiller, 354 F.3d 1211, 1227 (10th Cir. 2004). As long as the Board’s actions

do “not affect the legal consequences of [a prisoner’s] crime or increase his punishment,

there is no ex post facto violation.” Chambers, 205 F.3d at 1242 (quotations omitted).

        Mr. Pedockie was sentenced to ten-years-to-life. He has no legitimate entitlement

to parole before the completion of the maximum term of that sentence, and the Board’s

actions have not increased his punishment. The district court correctly dismissed his

Sixth Amendment, cruel and unusual punishment, and ex post facto claims.

        3. State Law Claims—Claim 8. Mr. Pedockie cites to several cases based on
                                             -7-
Utah law to challenge the Board hearing and his sentence. But “‘it is not the province of

a federal habeas court to reexamine state-court determinations on state-law questions.’”

Anderson-Bey v. Zavaras, 641 F.3d 445, 448 (10th Cir. 2011) (quoting Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991)). As the district court correctly noted, any of Mr.

Pedockie’s claims that are based on state law are not eligible for federal habeas relief.

       4. Other—Claim 9. Mr. Pedockie alleged that a Board member said that “he

would have probably received a date by now had he not appealed his case.” Pet. Br. at

13. Mr. Pedockie has neither supplied the name of this alleged Board member nor any

evidence of the statement. Mr. Pedockie does not specify what constitutional right he

thinks was violated. We decline to venture a guess because his claim is “too conclusory

to permit a proper legal analysis.” Straley, 582 F.3d at 1215.

                                    III.   CONCLUSION

       We agree with the district court that Mr. Pedockie’s petition lacks merit. We also

conclude “that reasonable jurists could [not] debate whether . . . the petition should have

been resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack, 529 U.S. at 484 (quotations omitted). We

deny his request for a COA and dismiss this matter.

       Finally, Mr. Pedockie requests leave to proceed in forma pauperis. Having

examined Mr. Pedockie’s complaint and arguments on appeal, it “appears that the

complaint lacks an arguable basis either in law or fact.” Malek, 26 F.3d at 1015; see also

Denton v. Hernandez, 504 U.S. 25, 31 (1992). As he has failed to demonstrate a
                                             -8-
nonfrivolous argument, we deny Mr. Pedockie’s request to proceed in forma pauperis.

                                       ENTERED FOR THE COURT



                                       Scott M. Matheson, Jr.
                                       Circuit Judge




                                         -9-